Name: Commission Regulation (EC) NoÃ 327/2007 of 27 March 2007 derogating for 2007 from Regulation (EC) NoÃ 1445/95 as regards the dates of issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  animal product
 Date Published: nan

 28.3.2007 EN Official Journal of the European Union L 87/5 COMMISSION REGULATION (EC) No 327/2007 of 27 March 2007 derogating for 2007 from Regulation (EC) No 1445/95 as regards the dates of issue of export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 29(2) thereof, Whereas: (1) Article 10(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (2) provides that export licences are to be issued on the Wednesday following the week during which the license applications have been lodged, provided that the Commission has not taken any specific action during that period. (2) In view of the public holidays in 2007 and the irregular appearance of the Official Journal of the European Union during those holidays, the period between the submission of applications and the day on which the licences are to issue will be too brief to guarantee proper administration of the market and should therefore be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 10(1) of Regulation (EC) No 1445/95, for 2007 licences for which applications are lodged during the periods set out in the Annex to this Regulation shall be issued on the corresponding dates indicated in that Annex. The derogation shall apply provided that no specific action referred to in Article 10(2) of Regulation (EC) No 1445/95 has been taken prior to those dates of issue. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2007. For the Commission Jean-Luc DEMARTY Director-General of Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26, as corrected by OJ L 47, 16.2.2007, p. 21). ANNEX Period for submission of licence applications Date of issue From 2 to 6 April 2007 12 April 2007 From 23 to 27 April 2007 3 May 2007 From 30 April to 4 May 2007 10 May 2007 From 21 to 25 May 2007 31 May 2007 From 6 to 10 August 2007 16 August 2007 From 17 to 21 December 2007 28 December 2007 From 24 to 28 December 2007 4 January 2008